Citation Nr: 1336039	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  10-07 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an evaluation higher than 10 percent for right ankle posterior tibial tendonitis.  

2. Entitlement to service connection for left ankle tendonitis with degenerative joint disease, as secondary to the service-connected disability of right ankle posterior tibial tendonitis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1993.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California which in part, denied the benefits presently sought on appeal. Jurisdiction over this matter was later transferred to the RO located in Winston-Salem, North Carolina. 

In July 2013, a hearing was held at the RO before an Acting Veterans Law Judge (VLJ) of the Board (i.e., a "Travel Board" hearing), a transcript of which is of record. Relevant to this proceeding, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R.                § 3.103(c)(2) requires that the VLJ chairing a hearing fulfill two duties to comply with this VA regulation. These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position. During the hearing,            the presiding VLJ noted the basis of the prior determinations and the elements of the claims that were lacking to substantiate them. The presiding VLJ sought to identify any pertinent evidence not then currently of record that might have been overlooked or was outstanding that might help to substantiate the claims. Neither the Veteran nor his representative asserted during or since the hearing that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise identified any prejudice in the conducting of that hearing. The hearing focused on the elements necessary to substantiate the claims. Consistent with Bryant, the presiding VLJ complied with the duties set forth in section 3.103(c)(2).  

At the aforementioned hearing, moreover, the Veteran provided the written withdrawal from appeal of two previously contested claims, for an increased evaluation for left cervical radiculopathy and degenerative joint disease, and a petition to reopen service connection for left shoulder rotator cuff tendonitis and impingement. Hence, these matters are no longer before the Board. See 38 C.F.R.    § 20.204 (2013).   

The Board is considering the issue of service connection for a left ankle disorder as it was originally characterized by the RO, on a theory of secondary service connection as due to the already service-connected right ankle disorder. See 38 C.F.R. § 3.310. There is no basis from the Veteran's assertions thus far, or on         review of the medical history, to indicate further consideration of service connection on a direct basis (i.e., based on a direct causal relationship to military service). See generally, Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) ("...where the claimant has raised an issue of service connection, the evidence in the record must be reviewed to determine the scope of that claim ...claims which have no support in the record need not be considered by the Board.").

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Board deems further development of the evidence warranted prior to issuance of a decision in this matter. 

To begin with, the Veteran has asserted that his service-connected right ankle disorder has become worse over the past several years. Moreover, the last pertinent VA Compensation and Pension examination for that condition was completed in March 2009, more than four years ago, and consequently a new examination is required to provide a sufficiently recent depiction of service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).

As regarding the claim for service connection for a left ankle disorder, as secondary to the right ankle disorder, the March 2009 VA examiner reviewed the history of this case, but was unable to provide an opinion on whether the left ankle disorder originated from right ankle problems without resort to mere speculation.  However, with new VA examination findings forthcoming, ideally a definitive opinion will be feasible. See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (before VA may rely upon an examiner's conclusion that an etiology opinion would be speculative, the examiner must have explained the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should request from the Fayetteville            VA Medical Center (VAMC) all available treatment records for the Veteran. Then associate all paper records obtained with the claims file, or in the alternative associate an electronic copy of these records with               the Veteran's "Virtual VA" claims folder.
2. Thereafter, schedule the Veteran for a VA examination, with an examiner who has not previously seen                 the Veteran. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail.

It is requested that the VA examiner indicate all present symptoms and manifestations of the Veteran's service-connected right ankle disorder, including an assessment as to the degree limitation of motion, consistent with                      38 C.F.R. § 4.71a, Diagnostic Code 5271. All necessary diagnostic testing and evaluation should be performed, including range of motion measurement. In this regard, the examiner should determine whether the right ankle exhibits pain or painful motion, weakened movement, premature or excess fatigability, or incoordination; and,               if feasible, these determinations should be expressed in terms of the degree of additional functional loss, including in terms of what effect, if any, this has on the range of motion of the right ankle, including during times when these symptoms are most problematic (flare ups) or during prolonged, repetitive, use of the right ankle.  

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left ankle disorder is proximately due to or the result of the service-connected right ankle disorder. The examiner must state whether           a left ankle disorder was either caused or aggravated (permanently worsened) by the service-connected right ankle disorder, including as the consequence of any detected overuse injury to functionally compensate            for existing pathology of the right lower extremity.                In providing this determination, please consider the prior medical conclusion expressed from the March 2009 VA examiner

The examiner must provide a complete and thorough rationale for all conclusions reached.

3. The RO/AMC should then review the claims file.                If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claims on appeal, based upon all additional evidence received.          If the benefits sought on appeal are not granted,                       the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 


These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.           §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).

